___________

                                      No. 95-1736
                                      ___________

United States of America,                  *
                                           *
                Appellee,                  *
                                           *   Appeal from the United States
        v.                                 *   District Court for the
                                           *   Eastern District of Arkansas.
Robert L. Perry,                           *
                                           *   [UNPUBLISHED]
                Appellant.                 *


                                      ___________

                        Submitted:    November 29, 1995

                             Filed:   December 4, 1995
                                      ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


        Robert L. Perry appeals the district court's1 denial of his motion to
withdraw his guilty plea, and he also appeals his 63-month sentence.           We
affirm.


        Perry pleaded guilty to one count of distributing cocaine base
(crack), in violation of 21 U.S.C. § 841(a).         On the day of sentencing--
almost three months after pleading          guilty--Perry moved to withdraw his
plea.       At the hearing on his motion, Perry testified that he was innocent
and had believed, based on conversations with his attorney, that he would
be sentenced to between 18 and 60 months imprisonment, as opposed to the
higher sentencing range reflected in his presentence report.            He also
testified that he pleaded guilty, and falsely affirmed the factual




        1
     The Honorable William R. Wilson, United States District Judge
for the Eastern District of Arkansas.
basis for his plea, because he was nervous and feared that he would receive
a higher sentence if he was tried and convicted by a jury.          Perry's
attorney testified that he could not confirm discussing with Perry the
possibility of an 18-month sentence.   The district court denied the motion,
reminding Perry that it had advised him of the difficulty of predicting the
Guidelines range, and that Perry had affirmed no promises were made to him
to induce his guilty plea.


     We conclude the district court did not abuse its discretion in
denying Perry's motion to withdraw his guilty plea, because Perry failed
to establish a fair and just reason for doing so.   Fed. R. Crim. P. 32(e);
United States v. Newson, 46 F.3d 730, 732 (8th Cir. 1995) (standard of
review); United States v. Yell, 18 F.3d 581, 582-83 (8th Cir. 1994)
(spurious and incredible claim that guilty plea was involuntary result of
mental stress is not fair and just reason permitting withdrawal); United
States v. Ludwig, 972 F.2d 948, 951 (8th Cir. 1992) (unsupported assertion
of innocence not sufficient to overturn denial of motion to withdraw);
United States v. Jones, 979 F.2d 317, 318 (3d Cir. 1992) (fear of
punishment is inadequate reason to force government to try defendant who
acknowledged his guilt); United States v. Morrison, 967 F.2d 264, 268 (8th
Cir. 1992) (assertion of innocence--"even a `swift change of heart after
the plea'"--is not fair and just reason for withdrawing plea) (quoted case
omitted).


     Even if Perry's counsel told him he would receive an 18-month
sentence and Perry relied on that representation in pleading guilty, the
change-of-plea transcript shows that Perry was notified of the possible
punishment and that the Guidelines would apply.     See Ludwig, 972 F.2d at
950-51.   Moreover, Perry was fully informed of the rights he was waiving,
and his plea-hearing representations support the district court's finding
that he knowingly and voluntarily pleaded guilty.     See Yell, 18 F.3d at
582-83.   In such




                                   -2-
a case, the occasion for setting aside a guilty plea seldom arises.
Newson, 46 F.3d at 730.


      We conclude Perry's constitutional challenge to the 100-to-1 ratio
between the penalties for crack cocaine and powder cocaine is meritless.
We   have   consistently   rejected   the    claim   that   any   disparate   impact
occasioned by the distinction between the penalties for crack and powder
cocaine violates the Equal Protection Clause.               See United States v.
Delaney, 52 F.3d 182, 189 (8th Cir.), cert. denied, 116 S. Ct. 209 (1995);
United States v. Clary, 34 F.3d 709, 710-14 (8th Cir. 1994), cert. denied,
115 S. Ct. 1172 (1995).    While Perry urges us to overturn Clary, only the
court en banc can overturn the decision of another panel of this court,
United States v. Polanco, 53 F.3d 893, 896 (8th Cir. 1995), pet. for cert.
filed, No. 95-5022 (U.S. June 29, 1995), and we recently refused to
reconsider our decision in Clary, United States v. Thompson, 51 F.3d 122,
127 (8th Cir. 1995).


      Accordingly, the judgment of the district court is affirmed.


      A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-